DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Previously withdrawn claims 9 and 19 have been reinstated since they have amended such that they read upon the previously elected Species 1 (where the hydraulic unit is a continuously variable transmission (CVT). See Requirement for Restriction/Election 1/13/2020)
The other previously withdrawn claims 3, 6-8, 10-11, 13-14, and 16-18 remain withdrawn since -as previously explained - they claim features of the non-elected species which are mutually exclusive with the elected species.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 20 and 21 recite, inter alia, “transmission input shaft” and “transmission output shaft”.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 21 objected to because of the following informalities:  
Claim 21, line 4 recites “within the housing: and”. It is believed either a semi-colon was intended in place of the colon, or the applicant meant to write a wherein clause and place additional limitations after the colon (but without the “and”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 9 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transmission output shaft” in claims 20-21 is used by the claim to mean “a shaft configured to receive rotary power from [what is called] the transmission input shaft,” while the accepted meaning is “a shaft exiting a vehicle transmission - where the vehicle transmission provides one or more gear ratios (at least one of the gear ratios being different than 1:1) such that the transmission output shaft can be set at a selected gear ratio (or in the case of a fixed single speed vehicle at gear ratio different than 1:1) to rotate at a different speed from the vehicle transmission input shaft.” The term is indefinite because the specification does not clearly redefine the term.
Claims 1-2, 4, 9 and 19-21 are rejected on the basis that they contain improper Markush groupings of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 
The Markush grouping of what “the housing is configured to accommodate” in claims 1-2 and 4 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
A continuously variable transmission neither shares a common use with a connection/disconnection device as the hydraulic unit nor with “a unit holder coupled to a first bearing of the input shaft and the output shaft”. A continuously variable transmission is used to change a gear ratio, while a connection/disconnection device either couples or disconnects two parts together. The claimed unit holder is a support part for shafts, while a continuously variable transmission is used to change a gear ratio.
The claimed “a continuously variable transmission” and the claimed “a connection/disconnection device as the hydraulic unit, and a unit holder coupled to a first bearing of the input shaft and the output shaft” do not share a single structural similarity. The continuously variable 
To overcome this rejection of claims 1-2 and 4, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The Examiner suggests for overcoming the rejection of claims 1-2 and 4 for improper Markush grouping of alternatives:
“the housing is configured to accommodate:
the hydraulic unit being a continuously variable transmission; and
the hydraulic unit being a connection/disconnection device, and a unit holder coupled to a first bearing of the input shaft and the output shaft; and”

The Markush grouping of what “the vehicle transmission includes” in claim 21 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
A “continuously variable transmission” neither shares a common use with “power transmission switching device” nor with “a unit holder configured to be fixed to the housing, the unit holder coupled to a first bearing of the transmission input shaft and the transmission output shaft”. A continuously variable transmission is used to change a gear ratio, while a power transmission switching device either couples or disconnects two parts together (e.g. a clutch). Likewise, the claimed unit holder is a support part for shafts, while a continuously variable transmission is used to change a gear ratio.

To overcome this rejection of claim 21, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
As for overcoming the rejection for an improper Markush grouping with respect to claim 20 (but not the rejection for terminology inconsistent with accepted meaning - which may require deleting [[transmission]] from [[transmission]] output shaft in both parent claim 20 and claim 21), the Examiner suggests:
the vehicle transmission includes a continuously variable transmission coupled to the transmission input shaft and the [[transmission]] output shaft; or
the vehicle transmission includes a power transmission switching device coupled to the transmission input shaft and the [[transmission]] output shaft, the power transmission switching device has a unit holder configured to be fixed to the housing, the unit holder coupled to a first bearing of the transmission input shaft and the [[transmission]] output shaft



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9, 12, 15, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Otten (US 2010/0107812).
Otten discloses:
Re claim 1
A transmission comprising:
A hydraulic unit configured to operate with a working fluid (para. [0083]; one disclosed configuration includes hydraulic clutch 16. Another disclosed configuration is the hydraulic unit is a continuously variable transmission [0027] - “The main transmission unit could fundamentally be designed in the form of a continuously variable transmission or a transmission having discrete shift stages.”)
An input shaft (84) configured to transmit rotary power to the hydraulic unit (16; Fig. 8; para. [0144])
An output shaft configured to transmit rotary power from the hydraulic unit (52; Fig. 8; para. [0114]); and
wherein the housing (11. See Fig. 2) is configured to accommodate:
a continuously variable transmission; or (“continuously variable transmission” - para. [0027]. The Examiner notes this limitation is recited in the alternative, along with the limitation for connection/disconnection device […] below. As claimed, a housing need only be configured to accommodate one of them, not both, and so only one configuration need be disclosed by the prior art to anticipate the claim.)
a connection/disconnection device as the hydraulic unit, and a unit holder coupled to a first bearing of the input shaft and the output shaft (The Examiner notes that this limitation is recited in the alternative, along with the CVT above, and so only one configuration need be disclosed by the prior art to anticipate this claim. Nevertheless, Otten discloses both configurations. A connection/disconnection device (16; Fig. 8) )as the hydraulic unit is disclosed - para. [0083]); and
the input shaft (84) and the output shaft (52) are structured into a double-shaft structure (Fig. 8) such that the output shaft defines a channel and the input shaft is positioned within the channel of the output shaft and extends through at least a majority of the channel (Fig. 8)
Re claim 2
the hydraulic unit comprises the continuously variable transmission (para. [0027] - main transmission unit (12) can be designed as a CVT.
the housing (11) is configured to accommodate an advancing/backing-switching device (22) and a sub-speed changer (20) which are moveable through the continuously variable transmission  (Para. [0078] - “The transmission 10 comprises at least one main transmission unit 12, which can function independently, and an option transmission module 14 which can be adapted onto the main transmission unit 12.” Para. [0080] - “In FIGS. 1 to 4, the option transmission module 14 has four option units, specifically a clutch unit 16, a creep gear unit 18, a two-stage transmission unit (High-Low) 20 and a reversing unit 22.” The reversing unit 22 reads upon the claimed “advancing/backing-switching device. The two-stage transmission unit (High-Low) 20 reads upon the sub-speed changer. From paragraph [0078] it is clear the options transmission module is meant to work with the main transmission unit 12, which from paragraph [0027] it is clear that main transmission unit 12 may be either a CVT or a transmission having discrete shift stages.) 
Re claim 4
The transmission according to claim 2, wherein the housing comprises:
a main block (17; Fig. 2) that includes an attachment portion (at 46 in Fig. 2. Para. [0087]) configured to be coupled to an axle of a vehicle (172 - Fig. 8. Para. [0119] “drive output shaft is connected to the wheels 82A, 82B”) such that the axle is aligned orthogonal to the input shaft and the output shaft (axle 172(Fig. 8)  (at 46 in Fig. 2) orthogonal to input (84) and output (52) shafts),
a center block (24; Fig. 2), and
a front cover (15).
Re claim 9

The housing comprises:
A main block (17)
A center block (24)
A front cover (15); and
The input shaft (84) extends from the main block through the center block and the front cover (Fig. 2, 7, 8. 36B and 36A are bearing points for clutch unit 16, and reversing unit 22 in Fig. 8, which is shown in Fig. 22 as being on the other side of center block 24 inside main block 17, so therefore the input shaft (84) must extend through the center block 24 from the main block 17.. The input shaft must also go through the cover 15 on the other side of the center block 24 from main block 17 as seen in Fig. 2)
Re claim 12
A transmission comprising:
A hydraulic unit (including 16) configured to operate with a working fluid (see rejection of claim 1 hereinabove)
An input shaft (84) configured to transmit rotary power to the hydraulic unit (see rejection of claim 1 hereinabove)
An output shaft configured to transmit rotary power from the hydraulic unit (see rejection of claim 1 hereinabove); and
A housing (11) configured to accommodate the hydraulic unit (16), the input shaft (84), and the output shaft (52);
wherein:
the output shaft (84)includes a first end, a second end, and defines a channel extending between the first and second end, the first end of the output shaft configured to be closer to an engine than the second end of the output shaft; (see Figs. 1, 2 8. While Fig. 8 is a schematic, Figs. 1 and 2 are perspective views and so provide a sense of scale) and
the input shaft (52) includes a first end and a second end and is positioned within the channel of the output shaft such that the second end of the input shaft is closer to the second end of the output shaft than the first end of the output shaft (Claim 31 - “the main transmission unit (12) has a further mechanical interface in particular a power take-off shaft (108)--for transmitting mechanical torque from the main transmission unit (12) and/or from the option transmission module (14) and/or from the drive engine (74) to a working implement which can be adapted onto the vehicle (72).” Wherein the PTO transmit torque not from the engine but from e.g. the option transmission module (14), the input shaft 84 will not extend out of the transmission further down the vehicle but may terminate in the transmission housing 11, in which case the send end of input shaft (84) will be closer to the second end of the output shaft (52) than the first end of the output shaft (52).)
Re claim 15
The transmission of claim 12, wherein the housing (11) is configured to accommodate at least a portion of an axle, and wherein the housing comprises:
a main block (17) defining a first opening and a second opening (at 46 as seen in Fig. 2. , the portion of the axle (172 - Fig. 8. Para. [0119] “drive output shaft is connected to the wheels 82A, 82B”)  configured to extend through the first and second openings when accommodated within the housing; (See annotated Figures below)

    PNG
    media_image1.png
    703
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    629
    811
    media_image2.png
    Greyscale

a center block (24);
a front cover (15); and
a rear cover (42).
Re claim 19


Re claim 20
A system comprising:
a vehicle transmission (Fig 2) configured to operate with a working fluid (para. [0083]);
a transmission input shaft (84) comprising a first end configured to be coupled to an engine output shaft (Fig. 8) and transmit rotary power from the engine output shaft to the vehicle transmission (Fig. 8);
a transmission output shaft (52) configured to receive rotary power from the vehicle transmission input shaft; and 
a housing (11) configured to accommodate the vehicle transmission, the transmission input shaft, and the transmission output shaft, (inter alia Figs. 1, 2, 8) and
wherein the transmission output shaft (52) defines a channel and the transmission input shaft (84) is positioned within the channel of the transmission output shaft. (see Fig. 8)
Re claim 21
The system of claim 20, wherein:
the vehicle transmission is configured to rotate an axle (See rejection of claim 4 hereinabove) of a vehicle;
the housing (11) is configured to accommodate the vehicle transmission Fig. 8) such that a portion of the vehicle transmission is disposed within the housing (See Figs. 1, 2); and
the vehicle transmission includes a continuously variable transmission (see rejection of claim 1 hereinabove. See also para. [0027]); or
the vehicle transmission includes a power transmission switching device having a unit holder configured to be fixed to the housing, the unit holder coupled to a first bearing of the transmission input shaft (See rejection of claim 1 hereinabove. Also note this limitation is recited in the alternative. Only one of the alternatives need be disclosed by prior art to anticipate the claim)
Response to Arguments
Applicant’s arguments with respect to claim(s) the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection were necessitated by Applicant’s amendment.
Applicant is encouraged to contact Examiner for an interview prior to filing a response if they have a proposed amendment.
The Examiner does not have specific claim language to suggest to place the case in condition for allowance, but suggests focuses on claiming the structural details common to their transmission housing accommodating both the CVT and the fixed-speed gearing that differentiate structurally over the prior art. Focusing on the fluid ports of the housing could have some potential, although the prior art Otten also has hydraulics and mentions how that is routed thru its housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658      

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658